based on an erroneous interpretation of the controlling law and did not
                reach the other issues colorably asserted. Accordingly, we
                              REVERSE the order granting judgment on the pleadings AND
                REMAND this matter to the district court for further proceedings
                consistent with this order.




                                                               S
                                                            Hardest
                                                                   ed_A η




                                                            Douglas


                CHERRY, J., concurring:
                              For the reasons stated in the SFR Investments Pool I, LLC v.
                U.S. Bank, N.A., 130 Nev. 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments    is now the controlling law and, thusly, concur in the
                disposition of this appeal.

                                                                                        J.




                cc: Hon. Timothy C. Williams, District Judge
                     Wright Law Group
                     Akerman LLP/Las Vegas
                     Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A